Citation Nr: 1036603	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral eye 
disability.

3.  Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated 10 percent disabling, to include 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 
1974.  

The PTSD matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Thereafter, jurisdiction of the case was transferred to the RO in 
Houston, Texas.  The bilateral eye and hearing loss matters come 
to the Board from a May 2006 rating decision of the Houston RO.  
The Veteran testified at a videoconference hearing before the 
Board in July 2010.  

As explained in the remand section of the decision, in light of 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has 
recharacterized the increased rating claim to include the matter 
of entitlement to a TDIU.  In addition, in the remand section, 
the Board is expanding the reopened PTSD issue to include 
psychiatric disorders other than PTSD.

The issues of service connection for psychiatric disability and 
bilateral eye disability on a de novo basis, and for an increased 
evaluation for bilateral hearing loss to include TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in May 1994 denied 
service connection for PTSD.  

2.  An unappealed July 2001 rating decision continued the denial 
of service connection for PTSD.

3.  Certain items of additional evidence received since the July 
2001 RO decision are so significant that they must be reviewed to 
fairly decide the merits of the Veteran's claim.  

4.  An unappealed rating decision dated in June 2002 denied 
service connection for bilateral eye disability.  

5.  Additional evidence received since the June 2002 rating 
decision with regard to the claim of service connection for 
bilateral eye disability is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of the 
claim of service connection, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the July 
2001 denial, and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  New and material evidence has been received since the June 
2002 denial, and the claim of entitlement to service connection 
for a bilateral eye disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence Criteria 

As detailed, the Veteran's claim of service connection for PTSD 
was denied in May 1994 and July 2001 rating decisions.  The 
Veteran's claim of service connection for bilateral eye 
disability was denied in a June 2002 rating decision.  The 
Veteran was notified of the determinations and of his appellate 
rights, but did not file appeals.  The rating decisions therefore 
are final.  38 U.S.C.A. § 7105.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 5108; 
see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

38 C.F.R. § 3.156, the regulation which governs determinations as 
to whether new and material evidence has been received, was 
revised effective August 29, 2001, and the amended regulation is 
effective for claims received on or after August 29, 2001.  The 
claim to reopen for service connection for PTSD was received in 
April 2001, so the version of 38 C.F.R. § 3.156 in effect prior 
to August 29, 2001 is applicable to this claim.  As in effect 
when this claim was received, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  No other 
standard than that articulated in the regulation applies to the 
determination in this case with regard to the PTSD issue.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With regard to the bilateral eye disability, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  If 
new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 
2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Thus, they apply to the Veteran's claim.

PTSD

Criteria & Analysis

At the time of the July 2001 rating decision, the Veteran's 
service treatment records, as well as March 1993 and February 
1994 VA examinations, were on file.  Based on the record at that 
time, the RO denied service connection for PTSD based on a 
finding that there was no diagnosis of PTSD.

Since the prior denial, the Veteran has submitted lay statements, 
as well as VA outpatient treatment records, including records 
dated in September 2007 reflecting a diagnosis of PTSD.  The 
September 2007 records link the PTSD to service.  At this point, 
the Board is required to presume the credibility of the Veteran's 
statements and the September 2007 records.  Consequently, the 
Board finds that this evidence is new, in that it was not 
previously submitted, and is material, in that it bears directly 
and substantially on the question before the Board, that is, 
whether the Veteran has PTSD that is related to service.  Hence, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The claim, therefore, is 
reopened.  38 U.S.C.A. § 5108.  


Bilateral Eye Disability

Factual Background & Analysis

At the time of the June 2002 rating decision, the Veteran's 
service treatment records were on file.  VA outpatient and 
private treatment records were also on file.  The Veteran claimed 
that the bilateral eye disability was secondary to hypertension.  
The RO noted that the Veteran's hypertension was not shown to be 
related to service.  Based on the record at that time, the RO 
denied service connection for a bilateral eye disability based on 
a finding that hypertension was not a service-connected 
disability.  As already noted, the Veteran did not initiate an 
appeal from the June 2002 rating decision denying his claim.  
Therefore, VA may not undertake another merits analysis of the 
underlying service connection claim unless new and material 
evidence is received.  

Since the prior denial, the Veteran has submitted VA outpatient 
treatment records, as well as lay statements and testimony at the 
July 2010 Board hearing that his bilateral eye disability is not 
related to hypertension, but is in fact related to events in 
service when dirt got in his eyes.  This evidence is new, in that 
it was not of record at the time of the initial denial, and is 
material, in that it relates to an unestablished fact necessary 
to substantiate the underlying claim for service connection.  See 
38 C.F.R. § 3.156.  The credibility of these statements is also 
presumed. See Justus v. Principi, 3 Vet. App. 510 (1992).  The 
claim, therefore, is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim and 
does not address the merits of the underlying service connection 
claim.  

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light 
of the favorable decision as it relates to the issues of whether 
new and material evidence has been received to reopen the claims 
of service connection for PTSD and bilateral eye disability, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the claims of service 
connection for bilateral eye disability and PTSD on a de novo 
basis will be addressed in a future merits decision after action 
is undertaken as directed in the remand section of this decision.   


ORDER

New and material evidence has been received to reopen the claim 
of service connection for PTSD.  

New and material evidence has been received to reopen the claim 
of service connection for bilateral eye disability.  


REMAND

Turning first to the issue of service connection for PTSD, the 
Board notes that the Veteran has other psychiatric disorders in 
addition to PTSD.  In accordance with Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Board will now recharacterize the issue 
on appeal as entitlement to service connection for psychiatric 
disability, to include PTSD.

The Veteran primarily contends that he was exposed to in-service 
stressors while on temporary duty in Vietnam.  He also contends 
that while on temporary duty in Thailand, he unloaded bodies from 
planes.

Service personnel records document that the Veteran served 86 
days overseas in Thailand as an air cargo specialist on temporary 
duty ("TDY").  His personnel records do not suggest further TDY 
to Vietnam, and the National Personnel Records Center has been 
unable to locate any records suggesting visitation of the Veteran 
to Vietnam.  The Veteran contends he would accompany cargo from 
Thailand into Vietnam and help to offload the cargo and also to 
load bodies onto the plane.  His performance evaluations note 
that while in Thailand, he would load cargo onto planes; the 
evaluations do not mention accompanying cargo into Vietnam, and 
it is not clear why he otherwise would be needed to either load 
or offload cargo in Vietnam.  The Board notes that in the absence 
of probative evidence that he served TDY to Vietnam as claimed, 
the medical opinions of record which base the diagnoses of PTSD 
on his claimed stressors of experiencing various mortar and small 
arms attacks in Vietnam, and his fear of injury during those TDY, 
can not support the claim.

The record shows that in May 2006, the Veteran was successful in 
having his service department award him the Vietnam Service Medal 
(VSM).  The correspondence from the service department indicates 
that the VSM was being awarded based on his period of TDY in 
Thailand, and does not suggest that the Veteran actually entered 
Vietnam.  The Board notes that servicepersons who served in 
Thailand in support of operations in Vietnam were entitled to the 
award of the VSM.  See 
http://www.history.navy.mil/medals/vsn.htm.

In order to ensure that all avenues are explored with respect to 
determining whether the Veteran was on TDY to Vietnam, the Board 
finds that the RO should contact the service department to obtain 
the reasoning for the award of the Veteran's VSM.

In addition, as to the Veteran's claimed stressor of handling 
bodies while in Thailand, the RO should contact the U. S. Army & 
Joint Services Records Research Center (JSRRC) in an attempt to 
corroborate that stressor.

Turning to the bilateral eye disability, service treatment 
records dated in December 1970 reflect that the Veteran reported 
spotted vision in his right eye.  A Report of Medical History 
dated in January 1974 reflects that the Veteran reported a 
history of night blindness with emphasis on the right eye, as 
well as spotted vision.  Moreover, the Veteran testified at the 
July 2010 Board hearing that he has had eye problems since 
service.  In light of the foregoing, a VA examination and opinion 
(based on a review of the claims file) is necessary to comply 
with 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that testimony taken at the July 2010 Board 
hearing reflects that the Veteran had to quit his job as a disc 
jockey due to his bilateral hearing loss.  After advising the 
Veteran of the provisions of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement to an extra-schedular 
evaluation for bilateral hearing loss, the RO should consider 
whether the Veteran's case should be forwarded to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1).

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  Here, such a claim 
clearly has been raised, as in addition to the Veteran's 
testimony, the record shows that he applied for disability 
benefits from the Social Security Administration based in part on 
his hearing disability.  The Board will remand the matter for 
proper notice.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and 38 C.F.R. § 4.16, as well as the 
requirements for establishing entitlement 
to an extra-schedular evaluation for 
bilateral hearing loss and entitlement to 
a TDIU.

2.  The RO should contact the appropriate 
service department and request that 
department to provide any information it 
has concerning the reason for issuing the 
Veteran the Vietnam Service Medal.  Any 
response should be documented in the 
record.

3.  The RO should review the file and 
prepare a summary of the Veteran's alleged 
service stressors relating to his service 
in Thailand, to include the handling of 
bodies.  This summary and a copy of the 
Veteran's DD Form 214 and other service 
personnel records should be sent to the U. 
S. Army & Joint Services Records Research 
Center.  The JSRRC should be provided with 
a copy of any information obtained above, 
and should be requested to provide any 
additional information that might 
corroborate the Veteran's alleged Thailand 
stressors. 

4.  The RO should ensure that hardcopies 
are made and added to the claims files of 
the records from the Social Security 
Administration that are currently 
contained on the CD located in the claims 
files. 

5.  The Veteran should then be scheduled 
for a VA examination to determine the 
nature and etiology of any current 
bilateral eye disability.  It is imperative 
that the claims files be made available to 
the examiner for review in connection with 
the examination.  After reviewing the 
claims files and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current bilateral eye disability is 
etiologically related to service.  

6.  The RO should then arrange for a VA 
psychiatric examination of the Veteran to 
determine the nature and etiology of any 
current psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of PTSD 
under DSM IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  With respect to any 
psychiatric disorder other than PTSD 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service. 

7.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims 
of service connection for psychiatric 
disability (to include PTSD) and bilateral 
eye disability, and an increased rating 
for bilateral hearing loss (to include a 
TDIU.  Unless the benefits sought are 
granted, the Veteran should be furnished a 
supplemental statement of the case, which 
should include citation to the regulations 
pertaining to TDIU and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


